WHITING, J.
Plaintiff pleaded two causes of action. Both were on promissory notes — the one sought judgment for amount claimed due on the first note; the other sought reformation of the second note and judgment for amount claimed due thereon. The complaint specifically alleged nonpajunent of the notes. The answer denied each and every allegation except as admitted; admitted the execution of the first- note; and pleaded a counterclaim. To this counterclaim plaintiff entered a general denial. Plaintiff moved that the action be tried before the court without a jury. This motion was sustained over the objection of defendant. From the order granting such motion this.appeal was taken.
[1] Respondent contends that this is not an appealable order. But appellant contends that it is appealable under subdivision 4, § ■ 3168, R, C. 1919, in that it is an order which “involves the merits of an action or some part thereof.” The territorial court held, in White v. Railway Co., 5 Dak. 508, 41 N. W. 730, that an order refusing a change of place of trial was appealable under the above provision. If the place of trial involves *201the “merits” of the action, certainly the nature of the tribunal that is to pass upon the issues involves the “merits” of the action. The order was appealable.
[2] Was respondent entitled to have these two causes of action tried to the court? 'While the authorities are somewhat at variance as to the necessity, in an action brought to recover on a promissory note, of an allegation of nonpayment, there seems to be no division of authority upon the proposition that, if the complaint does allege the fact of nonpaymlent, a general denial in the answer is sufficient to raise an issue of fact as to payment. Therefore, under the pleadings before us, there were issues of fact as to payments upon the notes, and the issue of fact as to the existence of the counterclaim. These issues appellant was entitled to have-submitted to the jury. All that respondent was entitled to was a ruling that the court would decide the issue as to reformation. The issue as to reformation was of vital importance so far as the one note was concerned, it being sought to reform a note, apparently for $35, so that it would become a note for $3,500. Respondent might have brought an action for the sole purpose of seeking such reformation. In that case it would have been entitled to a trial before the court without a jury. When it saw fit, in one action, not only to seek a reformation of that note, but a recovery thereon, and also a recovery oh another note, the court should, unless defendant waived his right to a jury trial, have protected defendant in such right as to all issues except those upon which the claim for reformation was based.
[3] But respondent contends that defendant waived his right to a jury trial by not demanding a separate trial on the note of which no reformation was sought. We cannot agree with such contention. It is suggested that our present views are not in harmony with the ruling of this court in Purcell v. International Harvester Co., 37 S. D. 517, 159 N. W. 47; but the situation disclosed by the record in the Purcell Case is entirely different from that in this case. In that case the plaintiff, by his prayer for relief, sought the rescission and cancellation of two notes. One of these notes was past due, and defendant, as a counterclaim, sought judgmtent thereon. Plaintiff, in reply, admitted such note had not been paid, but attacked the original validity of same. *202Plaintiff noted the cause for trial as a jury case, and defendant as a court case. 'Defendant, by written motion, moved the cause for trial as a court case, announcing the grounds of said motion. No counter motion was made, and no objection was interposed to defendant’s motion. Such motion was granted and exception taken, but no grounds for exception were given. Plaintiff, in his written argument, contended that though in his complaint he had asked for equitable relief, yet the facts pleaded did not entitle him to such relief, but did disclose a right of action for recovery of personal property, the notes, and that such an action was triable to a jury; and he further contended that, because of the counterclaim, the action had become one triable to a jury. If the complaint stated any cause of action at all, it was one for equitable relief. Having started an action triable to the court, the plaintiff in that action could not complain of the court’s order placing the case on the court calendar when he did not even move that the issues on the counterclaim be submitted to a jury.
In the present case both parties moved the court — plaintiff that the case be tried by the court; defendant that it be tried by á jury. The court ruled that all issues were properly triable to the court without a jury. This ruling was clearly erroneous. So far at least as one note was concerned, there were no issues raised except such as should have been tried by a jury
[4] Respondent makes no claim that the pleadings alone entitled it to the order appealed from. It states that at the time its motion was made there was on file and before the court for its consideration the deposition of defendant; and it contends that the trial court had a right to consider the- facts revealed by such deposition in determining whether or not this was an action which, in the light of all the information before the court, should be tried by the court. Respondent suggests that while, from the pleadings, it might appear that a case was one for trial by a jury, yet such case might in fact “involve an elaborate accounting between the parties involving numerous and complicated accounts.” It is clearly apparent from respondent’s brief that the sole ground upon which respondent believes that it had a right to have this cause tried by the court upon any issue, other than that of reformation, was because, as cláimed by it, the deposition on file disclosed that it was a case which a jury could not try because of an *203“elaborate accounting.” Conceding for the purposes of this contention that the trial court had a right to go beyond the pleadings and consider this deposition upon this motion, yet an examination of such deposition discloses that there is no foundation in fact for respondent’s contention. This deposition does not disclose that there was anything in the nature of an accounting to be had, or a long account to be examined. The deposition discloses that it was taken for the purpose of attempting to prove facts from which an inference might be drawn that the second note was intended to be for $3,500 instead of $35. The mtein issue, as disclosed by the 'questions and answers, was whether or not appellant had made one certain deposit which he claimed to have made in respondent’s bank. In other words, such deposition contained evidence material to the issue of the claimed error in the note, but contained little bearing upon issue of payment and counterclaim. There was nothing in such deposition justifying the court in denying appellant a jury trial, and such trial should have been granted as to every issue except those issues upon which the question of reformation depend.
The order appealed from is reversed.